Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MAINTAINED OBJECTIONS

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	The specification is objected to because of the following informality: the continuation information is incomplete because the status of some of the parent applications has not been updated.  Correction is required.

NEW OBJECTION NECESSITATED BY THE AMENDMENT

	4.	New claim 19 is objected to because it refers to 'Table 5', and claims are usually not permitted to refer to tables in the specification.

2173.05(s) Reference to Figures or Tables

Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it cannot be determined what is encompassed by the language 'marker markers' in line 2.  Correction is required.

MAINTAINED REJECTIONS

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for specific genes, does not reasonably provide enablement for any possible genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the ad, and (8) the breadth of the claims.”
(1) the quantity of experimentation necessary: a great amount of experimentation is required in order to establish genes that are informative with respect to UIP or non-UIP including a large number of patients and samples.
(2) the amount of direction or guidance presented: the specification gives guidance in how to search for genes which might be informative with respect to UIP or non-UIP, and gives guidance as to specific genes which were shown to be informative.
(3) the presence or absence of working examples: working examples are given as to specific genes which were shown to be informative.
(4) the nature of the invention: the invention relates to a diagnostic method for correlating gene expression with UIP or non-UIP.
(5) the state of the prior art: the prior art teaches diagnostic methods for correlating expression of specific genes with UIP or non-UIP.
(6) the relative skill of those in the art: the level of skill in the art is deemed to be high.
(7) the predictability or unpredictability of the art: determining which, if any, genes or gene products may be informative with respect to any given disease or condition is entirely unpredictable.
(8) the breadth of the claims: the claim is broadly drawn, encompassing any possible informative genes for UIP or non-UIP.
Based on the above considerations, it is concluded that undue experimentation would be required to carry out the claimed method using any possible informative gene or genes for UIP or non-UIP.

REPLY TO ARGUMENTS

7.	With respect to the above rejection, the arguments of the response filed 05/23/22 have been fully considered, but are not found persuasive.  The response argues that amending claim 1 to recite 'one or more markers associates with said UIP or said non-UIP' is enabled by the specification.  However, this is not found persuasive because it does not address the issue of the rejection, which is that only specific genes disclosed in the specification are enabled.  Accordingly, new claim 19, which is limited to the specific genes recited in Table 5, is not subject to this rejection. 





8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between gene product expression level and UIP or non-UIP.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical step is ‘assaying a tissue sample for a level of expression', which was routine and conventional in the prior art as indicated by Van Hoek et al. (US 2012/0288860), see pages 2-11.

REPLY TO ARGUMENTS

9.	With respect to the above rejection, the arguments of the response filed 05/23/22 have been fully considered, but are not found persuasive.  The response argues on pages 7-10 that 'the instant claims are integrated into a practical application of that exception which is an improvement to the technology of diagnostic assays', and also that this position is supported by Example 45 of Appendix 1 of the current guidelines.  However, the Office disagrees.  The fact pattern of Example 45 is sufficiently different from the instant claims such that it is not believed to be informative.  Specifically, the claims in the Example require the physical step of taking corrective action by controlling an injection molding apparatus in a particular way, whereas the pending claims only have the physical step of 'assaying' and the mental or analytical steps of 'processing' and 'outputting', which do not integrate the judicial exception into a practical application.  Thus, the arguments of the response relate to the judicial exception itself, rather than to additional elements that are sufficient to amount to significantly more than the judicial exception.  While the arguments support the position that the claims are free of the prior art, they do not support the position that the claims are patent eligible under the current guidelines.

CONCLUSION

10.	Claims 1-20 are free of the prior art, but they are rejected for other reasons.  No claims are allowable.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/07/22
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637